DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed March 15, 2022. As directed by the amendment: Claims 14, 15, 17, 19, 21-26, 29, and 30 have been amended. Claims 31 and 32 are newly added. Claims 1-13 were cancelled. Claims 14-32 are presently pending in this application.

Claim Objections
Claim 14 is objected to because of the following informalities: In the last two lines, the phrase “the distal end of the light sleeve assembly is positioned substantially flush with the end surface of the vitrectomv probe” should be re-written as --a distal end of the light sleeve assembly is positioned substantially flush with an end surface of the vitrectomv probe--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16, and 19-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld (US 2009/0182313) in view of Vayser et al. (US 2013/0012783), herein referred to as Vayser, Eberle et al. (US 7,881,573), herein referred to as Eberle, and further in view of Nardella (US 7,182,763).
Regarding claim 14, Auld discloses an illuminated vitrectomy instrument (¶49 and figure 7) comprising a vitrectomy probe (705), and a light sleeve assembly (see figure 7 below) extending along and substantially surrounding the vitrectomy probe (705), the light sleeve assembly comprising a plurality of optical fibers (710, 715, 720, 725, 730, 735, 740), at least a first portion of the optical fibers operable to provide illumination (¶49), each of the optical fibers comprising an end face (see figure 7 below), an illumination aperture (see figure 7 below) circumjacent at least a portion of the vitrectomy probe (705), the illumination aperture (see figure 7 below) defined by the end faces of the optical fibers (710, 715, 720, 725, 730, 735, 740) and operable to provide an area of illumination (¶49), a sleeve (750), wherein the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740) is arranged in an array along an inner surface of the sleeve (750) (see figure 7 below).

    PNG
    media_image1.png
    540
    565
    media_image1.png
    Greyscale

Yet, Auld lacks the light sleeve assembly having a position adjustable along a length of the vitrectomy probe and the area of illumination variable in response to the position of the light sleeve assembly relative to the vitrectomy probe. However, Auld teaches that while the fibers are generally selected to maximize light throughput, their location can be adjusted for a given instrument (¶63).
In addition, Vayser teaches an optical waveguide may be slidably coupled with a probe and that proximal movement of the optical waveguide relative to the probe increases spot size of the light exiting the distal end of the optical waveguide and distal movement of the optical waveguide relative to the probe decreases spot size of the light exiting the distal end of the optical waveguide (¶23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Auld’s connection between the light sleeve assembly and probe with a slidably coupled connection as taught by Vayser, since such a modification would allow the surgeon to adjust the spot size of the light exiting the assembly.
The modified Auld’s instrument further lacks an encapsulant encapsulating the plurality of optical fibers.
However, Eberle teaches optical fibers (150) are encapsulated along the length of the assembly in a protective coating (encapsulant) (col. 3, ll. 50-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s instrument with an encapsulant as taught by Eberle, since such a modification would provide a protective coating protecting the optical fibers.
Thus, the modified Auld’s instrument has wherein the encapsulant (col. 3, ll. 50-52 of Eberle) defines an insulating layer disposed between the sleeve (750 of Auld) and the vitrectomy probe (705 of Auld).
The modified Auld’s instrument further lacks a detailed description on wherein the sleeve is configured to be connected to a first pole of a generator, wherein the vitrectomy probe is configured to be connected to a second pole of the generator, wherein an alternating current applied to the sleeve and the vitrectomy probe is operable to generate an electric field therebetween to produce a diathermy function when the distal end of the light sleeve assembly is positioned substantially flush with the end surface of the vitrectomy probe.
However, Nardella teaches wherein a sleeve (46) is configured to be connected to a first pole (62) of a generator (66) (col. 6, ll. 4-18 and figure 2), wherein a probe (42) is configured to be connected to a second pole (64) of the generator (66) (col. 6, ll. 4-18 and figure 2), wherein an alternating current (col. 6, ll. 4-18) applied to the sleeve (46) and the probe (42) is operable to generate an electric field therebetween to produce a diathermy function (col. 6, ll. 4-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s instrument with wherein the sleeve is configured to be connected to a first pole of a generator, wherein the probe is configured to be connected to a second pole of the generator, wherein an alternating current applied to the sleeve and the vitrectomy probe is operable to generate an electric field therebetween to produce a diathermy function as taught by Nardella, since such a modification would provide an instrument that combines heating and illumination to allow the surgeon to see where to cauterize body tissue. 
Thus, the modified Auld’s instrument has wherein an alternating current (col. 6, ll. 4-18 of Nardella) applied to the sleeve (750 of Auld) and the vitrectomy probe (705 of Auld) is operable to generate an electric field therebetween to produce a diathermy function (col. 6, ll. 4-18 of Nardella) when the distal end of the light sleeve assembly (the modified Auld’s light sleeve assembly) is positioned substantially flush with the end surface of the vitrectomy probe (705 of Auld). 
Regarding claim 16, the modified Auld’s instrument is capable of having wherein the position of the light sleeve assembly (the modified Auld’s light sleeve assembly) is manually adjustable (via surgeon).
 	Regarding claim 19, the modified Auld’s instrument has wherein the light sleeve assembly further comprising a transition area (see figure 7 of Auld above) where the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740 of Auld) are gathered to a side of the vitrectomy probe (705 of Auld) in a fiber bundle (see figure 7 of Auld above).
Regarding claim 20, the modified Auld’s instrument has wherein the fiber bundle is disposed within a protective sheath (¶50 of Auld) to provide strain relief to the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740 of Auld).
Regarding claim 21, the modified Auld’s instrument has wherein, during use (considered as intended use), a position of the light sleeve assembly (the modified Auld’s light sleeve assembly) is adjustable to any position between a region defined by a distal end of the light sleeve assembly (the modified Auld’s light sleeve assembly) and a distal end of the vitrectomy probe (705 of Auld).
Regarding claim 22, the modified Auld’s instrument has wherein the vitrectomy probe (705 of Auld) comprises an outer cutter (vitrectomy probe) and a port (e.g. cutting port) formed in the outer cutter (¶1 of Auld).

Claims 15, 23-27, 29, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld (US 2009/0182313) in view of Vayser (US 2013/0012783), Eberle (US 7,881,573), Nardella (US 7,182,763), and further in view of Schaller (US 2012/0035425).
Regarding claim 15, the modified Auld’s instrument discloses all the features/elements as claimed (see claim 14 above) but lacks further comprising a nose piece at least partially housing the vitrectomy probe, wherein a proximal end of the light assembly is received within the nose piece and a distal end of the light assembly terminates proximally to a distal end of the vitrectomy probe.
However, Schaller teaches a nose piece (470) at least partially housing a probe (310) (figure 4), wherein a proximal end of the light assembly (320) is received within the nose piece (figure 4) and a distal end of the light assembly (320) terminates proximally to a distal end of the vitrectomy probe (310) (figures 3 and 4). In addition, Schaller teaches the nose piece (470) is used for holding and manipulating the surgical instrument (¶34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s instrument with a nose piece as taught by Schaller, since such a modification provide a housing of the parts and would allow the surgeon to hold and manipulate the instrument.
Thus, the modified Auld’s instrument has wherein a distance between the distal end of the light sleeve assembly (the modified Auld’s light sleeve assembly) and the distal end of the vitrectomy probe (705 of Auld) is altered in response to a change in the position of the light sleeve assembly relative to the vitrectomy probe (via adjustability).
Regarding claim 23, Auld discloses an illuminated vitrectomy cutter assembly (¶49 and figure 7) comprising a probe (705), a light sleeve assembly (see figure 7 above), the light sleeve assembly comprising: a plurality of optical fibers (710, 715, 720, 725, 730, 735, 740) arranged in an array about the vitrectomy probe (705) (see figure 7 above), at least a first portion of the plurality of optical fibers operable to provide illumination (¶49), each of the optical fibers comprising an end face (see figure 7 above), an illumination aperture (see figure 7 above) formed at the second end of the light sleeve assembly (figure 7), the illumination aperture defined by the end faces of the optical fibers (710, 715, 720, 725, 730, 735, 740), the illumination aperture operable to provide collective illumination comprising the individual illumination from each of the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740) (¶49 and figure 7), a sleeve (750), wherein the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740) is arranged in an array along an inner surface of the sleeve (750) (see figure 7 above).
Yet, Auld lacks the light sleeve assembly movable along the vitrectomy probe between the proximal end and the distal end of the vitrectomy probe.
However, Vayser teaches an optical waveguide may be slidably coupled with a probe and that proximal movement of the optical waveguide relative to the probe increases spot size of the light exiting the distal end of the optical waveguide and distal movement of the optical waveguide relative to the probe decreases spot size of the light exiting the distal end of the optical waveguide (¶23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Auld’s connection between the light sleeve assembly and probe with a slidably coupled connection as taught by Vayser, since such a modification would allow the surgeon to adjust the spot size of the light exiting the assembly. 
In addition, the modified Auld’s assembly lacks an encapsulant encapsulating the plurality of optical fibers.
However, Eberle teaches optical fibers (150) are encapsulated along the length of the assembly in a protective coating (encapsulant) (col. 3, ll. 50-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s assembly with an encapsulant as taught by Eberle, since such a modification would provide a protective coating protecting the optical fibers.
Thus, the modified Auld’s assembly has an encapsulant (col. 3, ll. 50-52 of Eberle) encapsulating the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740 of Auld) along at least a portion of the sleeve (750 of Auld) (figure 7 of Auld).
The modified Auld’s assembly further lacks a housing.
However, Schaller teaches a housing (470) at least partially housing a probe (310) (figure 4), wherein a proximal end of the light assembly (320) is received within the nose piece (figure 4) and a distal end of the light assembly (320) terminates proximally to a distal end of the vitrectomy probe (310) (figures 3 and 4). In addition, Schaller teaches the housing (470) is used for holding and manipulating the surgical instrument (¶34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s assembly with a housing as taught by Schaller, since such a modification provide a housing of the parts and would allow the surgeon to hold and manipulate the instrument.
Thus, the modified Auld’s illuminated vitrectomy cutter assembly has a probe (705 of Auld) having a proximal end received within the housing (470 of Schaller) and freely extending a distal end, the light assembly comprising a first end adjacent the housing (470 of Schaller) and a second end opposite the first end (figure 7 of Auld).
The modified Auld’s assembly further lacks a detailed description on wherein the sleeve is configured to be connected to a first pole of a generator, wherein the vitrectomy probe is configured to be connected to a second pole of the generator, wherein, upon application of an alternating current to the sleeve and the vitrectomy probe, an electric field is generated between the sleeve and the vitrectomy probe to produce a diathermy function when the second end of the light sleeve assembly is positioned substantially flush with an end surface of the vitrectomy probe.
However, Nardella teaches wherein a sleeve (46) is configured to be connected to a first pole (62) of a generator (66) (col. 6, ll. 4-18 and figure 2), wherein a probe (42) is configured to be connected to a second pole (64) of the generator (66) (col. 6, ll. 4-18 and figure 2), wherein, upon application of an alternating current (col. 6, ll. 4-18) to the sleeve (46) and the probe (42), an electric field is generated between the sleeve and the vitrectomy probe to produce a diathermy function (col. 6, ll. 4-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s assembly with wherein the sleeve is configured to be connected to a first pole of a generator, wherein the probe is configured to be connected to a second pole of the generator, wherein, upon application of an alternating current to the sleeve and the vitrectomy probe, an electric field is generated between the sleeve and the vitrectomy probe to produce a diathermy function as taught by Nardella, since such a modification would provide an instrument that combines heating and illumination to allow the surgeon to see where to cauterize body tissue.  
Thus, the modified Auld’s instrument has wherein, upon application of an alternating current (col. 6, ll. 4-18 of Nardella) to the sleeve (750 of Auld) and the vitrectomy probe (705 of Auld), an electric field is generated between the sleeve and the vitrectomy probe to produce a diathermy function (col. 6, ll. 4-18 of Nardella) when the second end of the light sleeve assembly (the modified Auld’s light sleeve assembly) is positioned substantially flush with an end surface of the vitrectomy probe (705 of Auld). 
Regarding claim 24, the modified Auld’s assembly has wherein the light assembly further comprising a transition area (see figure 7 of Auld above) where the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740 of Auld) are gathered to a side of the vitrectomy probe (705 of Auld) in a fiber bundle (see figure 7 of Auld above).
Regarding claim 25, the modified Auld’s assembly has wherein the fiber bundle is disposed within a protective sheath (¶50 of Auld) to provide strain relief to the plurality of optical fibers (710, 715, 720, 725, 730, 735, 740 of Auld).
Regarding claim 26, the modified Auld’s assembly has wherein the collective illumination of the plurality of optical fibers defines an area of illumination (¶49 of Auld), and wherein the area of illumination is adjusted in response to movement of the light sleeve assembly along the vitrectomy probe (via adjustability).
Regarding claim 27, the modified Auld’s assembly discloses all the features/elements as claimed but lacks further comprising a nose piece coupled to the housing, the nose piece configured to receive a proximal end of the light sleeve assembly.
However, Schaller teaches a nose piece (470) at least partially housing a probe (310) (figure 4), wherein a proximal end of the light assembly (320) is received within the nose piece (figure 4) and a distal end of the light assembly (320) terminates proximally to a distal end of the vitrectomy probe (310) (figures 3 and 4). In addition, Schaller teaches the nose piece (470) is used for holding and manipulating the surgical instrument (¶34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s assembly with a nose piece as taught by Schaller, since such a modification provide a housing of the parts and would allow the surgeon to hold and manipulate the instrument.
Regarding claim 29, the modified Auld’s assembly has wherein, during use (considered as intended use), a position of the light sleeve assembly (the modified Auld’s light sleeve assembly) is adjustable to any position between a region defined by a distal end of the light sleeve assembly (the modified Auld’s light sleeve assembly) and a distal end of the vitrectomy probe (705 of Auld).
Regarding claim 30, the modified Auld’s assembly has wherein the vitrectomy probe (705 of Auld) comprises an outer cutter (vitrectomy probe) and a port (e.g. cutting port) formed in the outer cutter (¶1 of Auld).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld, Vayser, Eberle and Nardella as applied to claim 14 above, and further in view of Hickingbotham (US 2007/0255264).
Regarding claim 17, the modified Auld’s instrument discloses all the features/elements as claimed but lacks further comprising an actuator coupled to the light sleeve assembly, wherein the position of the light sleeve assembly with respect to the vitrectomy probe is adjusted by manipulation of the actuator.
However, Hickingbotham teaches an actuator (210) (figure 2) coupled to a light assembly (16, 22). In addition, Hickingbotham teaches activation of the adjusting means would allow the surgeon to adjust the sleeve as needed to manipulate and illuminate tissues (¶25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s instrument with an actuator coupled to a light assembly as taught by Hickingbotham, since such a modification would allow the surgeon to adjust the assembly as needed to manipulate and illuminate tissues.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld, Vayser, Eberle, Nardella as applied to claim 14 above, and further in view of Gill et al. (US 2009/0253967), herein referred to as Gill.
Regarding claim 18, the modified Auld’s instrument discloses all the features/elements as claimed but lacks wherein at least one of plurality of optical fibers comprises a fiber operable to propagate laser light.
However, Gill teaches at least one of plurality of optical fibers (figures 16A-16C) comprises a fiber (e.g. laser fiber, ¶92) operable to propagate laser light (¶92).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute at least one of the plurality of optical fibers of the modified Auld’s instrument with a fiber operable to propagate laser light as taught by Gill, since such a modification is a mere substitution of one known light element for another to yield predictable results. 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld, Vayser, Eberle, Nardella, Schaller as applied to claim 23 above, and further in view of and further in view of Gill (US 2009/0253967).
Regarding claim 28, the modified Auld’s assembly discloses all the features/elements as claimed but lacks wherein at least one of plurality of optical fibers comprises a fiber operable to propagate laser light.
However, Gill teaches at least one of plurality of optical fibers (figures 16A-16C) comprises a fiber (e.g. laser fiber, ¶92) operable to propagate laser light (¶92).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute at least one of the plurality of optical fibers of the modified Auld’s assembly with a fiber operable to propagate laser light as taught by Gill, since such a modification is a mere substitution of one known light element for another to yield predictable results. 

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld, Vayser, Eberle, Nardella as applied to claim 14 above, and further in view of Dacquay et al. (US 2008/0004608), herein referred to as Dacquay.
Regarding claim 31, the modified Auld’s instrument discloses all the features/elements as claimed but lacks wherein at least a second portion of the optical fibers are operable to provide laser light for endolaser functionality.
However, Dacquay teaches an optical fiber (¶28) are operable to provide laser light (via element 28) for endolaser functionality (¶25, ¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a portion of the modified Auld’s instrument having optical fibers with an optical fiber operable to provide laser light for endolaser functionality as taught by Dacquay, since such a modification would incorporate additional functionality to the instrument such as endolaser functionality.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Auld, Vayser, Eberle, Nardella, Schaller as applied to claim 23 above, and further in view of Dacquay (US 2008/0004608).
Regarding claim 32, the modified Auld’s assembly discloses all the features/elements as claimed but lacks wherein at least a second portion of the optical fibers are operable to provide laser light for endolaser functionality.
However, Dacquay teaches an optical fiber (¶28) are operable to provide laser light (via element 28) for endolaser functionality (¶25, ¶28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a portion of the modified Auld’s assembly having optical fibers with an optical fiber operable to provide laser light for endolaser functionality as taught by Dacquay, since such a modification would incorporate additional functionality to the instrument such as endolaser functionality.

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 7-11, under 35 U.S.C. 103(a), of the Remarks are directed to the combination of references (Auld, Vayser, Eberle, Nardella, Schaller). Applicant argues that “Applicant respectfully submits the references do not teach a plurality of optical fibers with an adjustable position. For example, at least the fibers in Auld and Eberle appear to be fixed and Vayser is directed to a non-fiber optic optical waveguide.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The Examiner notes that the reference Auld does teach a fixed position but the reference Vayser was specifically used to teach adjustability. The reference Eberle was specifically used to teach an encapsulant. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Auld’s connection between the light sleeve assembly and probe with a slidably coupled connection as taught by Vayser, since such a modification would allow the surgeon to adjust the spot size of the light exiting the assembly (¶23). 
Applicant argues on page 8 of the Remarks that “Auld, Vayser, Eberle, and Nardella also do not disclose, teach, or suggest at least "wherein the encapsulant defines an insulating layer disposed between the sleeve and the vitrectomy probe" where "alternating current applied to the sleeve and the vitrectomy probe is operable to generate an electric field therebetween to produce a diathermy function when the distal end of the light sleeve assembly is positioned substantially flush with the end surface of the vitrectomy probe" as recited in claim 14. The Examiner points to Eberle for the teaching of encapsulant, however, Eberle does not teach encapsulating the fibers inside of a metal sleeve that would be capable of generating an electric field as recited in claim 14. For example, the Nardella reference does not appear to teach moving components prior to applying an electrical current. None of the references teach moving a light sleeve assembly flush with an end surface to apply a diathermy function.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The Examiner notes that the reference Eberle was specifically used to teach an encapsulant. The modified Auld’s instrument has wherein the encapsulant (col. 3, ll. 50-52 of Eberle) defines an insulating layer disposed between the sleeve (750 of Auld) and the vitrectomy probe (705 of Auld). The reference Nardella was specifically used to teach wherein a sleeve (46) is configured to be connected to a first pole (62) of a generator (66) (col. 6, ll. 4-18 and figure 2), wherein a probe (42) is configured to be connected to a second pole (64) of the generator (66) (col. 6, ll. 4-18 and figure 2), wherein an alternating current (col. 6, ll. 4-18) applied to the sleeve (46) and the probe (42) is operable to generate an electric field therebetween to produce a diathermy function (col. 6, ll. 4-18). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Auld’s instrument with wherein the sleeve is configured to be connected to a first pole of a generator, wherein the probe is configured to be connected to a second pole of the generator, wherein an alternating current applied to the sleeve and the vitrectomy probe is operable to generate an electric field therebetween to produce a diathermy function as taught by Nardella, since such a modification would provide an instrument that combines heating and illumination to allow the surgeon to see where to cauterize body tissue. Thus, the modified Auld’s instrument has wherein an alternating current (col. 6, ll. 4-18 of Nardella) applied to the sleeve (750 of Auld) and the vitrectomy probe (705 of Auld) is operable to generate an electric field therebetween to produce a diathermy function (col. 6, ll. 4-18 of Nardella) when the distal end of the light sleeve assembly (the modified Auld’s light sleeve assembly) is positioned substantially flush with the end surface of the vitrectomy probe (705 of Auld). 
Applicant argues on page 8 of the Remarks that “the Nardella reference the Examiner has selected for the teaching of applying electrical energy is directed to a wound clamp that is outside of the relevant field of ophthalmic devices with light sleeves.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, the reference Nardella was specifically used to teach a cauterizing system that is adapted for applying electrical energy to body tissue (col. 6, ll. 4-18) which is performing a similar function to applicant’s invention (¶49 of applicant’s specification, e.g. the generated heat may be utilized to cauterization tissues). 
Applicant argues on page 8 of the Remarks that “Further, the fiber optic devices taught by the Examiner's references appear focused on fixed sleeves. Applicant respectfully submits it would not have been obvious for a person skilled in the art to search the field of non-fiber optic devices to find the Vayser reference which teaches a moveable non-fiber optic optical waveguide” and “Examiner's references do not teach encapsulating fiber optics on a movable sleeve and especially not a moveable sleeve that would allow a diathenny function. Applicant further submits the movable sleeve for diathermy function is also not taught by the references as even the Nardella reference does not appear to teach moving elements of a device into place to enable the diathermy.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The Examiner notes that the reference Auld does teach a fixed position but the reference Vayser was specifically used to teach adjustability. The Examiner notes that the reference Eberle was specifically used to teach an encapsulant and the reference Nardella was specifically used to teach a cauterizing system that is adapted for applying electrical energy to body tissue. 
Applicant’s arguments on pages 9-10 of the Remarks with respect to claim 23, similar to those of claim 14, have been addressed supra. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775